Order unanimously modified on the law and as modified affirmed without costs in accordance with the following Memorandum: With respect to the motions of defendants for summary judgment dismissing the complaint, we affirm for reasons stated in the decision at Supreme Court. With respect to the preclusion motions, we affirm insofar as the court granted the motion of PPG Industries, Inc., for a final order of preclusion. We modify the order on appeal, however, by granting a final order of preclusion with respect to the motion of Auto Finishers Supply Company, Inc., unless plaintiffs serve answers to interrogatories and discovery demands upon it within 10 days of service of a copy of the order of this Court with notice of entry. (Appeals from Order of Supreme Court, Onondaga County, Reagan, J.—Summary Judgment.) Present—Denman, P. J., Pine, Wesley, Balio and Boehm, JJ.